As filed with the Securities and Exchange Commission on May 22, 2007 Registration No. (Investment Company Act Registration No. 811-02675) - U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 - FORM N-14AE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. / / (Check appropriate box or boxes) - PUTNAM TAX EXEMPT INCOME FUND (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) 617-292-1000 (Area Code and Telephone Number) - BETH S. MAZOR, Vice President PUTNAM TAX EXEMPT INCOME FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of Agent for Service) - Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 - Title of Securities Being Registered: Class A. Approximate Date of Proposed Offering: As soon as practicable after this Registration Statement becomes effective. It is proposed that this filing will become effective on June 21, 2007 pursuant to Rule 488. An indefinite amount of the Registrant's securities has been registered under the Securities Act of 1933 pursuant to Rule 24f-2 under the Investment Company Act of 1940. In reliance upon such Rule, no filing fee is being paid at this time. Important information for shareholders of PUTNAM TAX-FREE HEALTH CARE FUND The document you hold in your hands contains a combined prospectus/proxy statement and was delivered with a proxy card. A proxy card is, in essence, a ballot. When you vote your proxy, it tells us how to vote on your behalf on important issues relating to your fund. If you complete and sign the proxy, well vote it exactly as you tell us. If you simply sign the proxy, well vote it in accordance with the Trustees recommendation on page 4. We urge you to carefully review the prospectus/proxy statement, and provide your voting instructions by using any of the methods shown on your proxy card. When shareholders dont return their proxies in sufficient numbers, we have to make follow-up solicitations, which can cost your fund money. We want to know how you would like to vote, and welcome your comments. Please take a few minutes with these materials and return your proxy to us. PUTNAM INVESTMENTS (scale logo) Table of Contents A Message from the Chairman i Notice of a Meeting of Shareholders iii Prospectus/Proxy Statement 1 PROXY CARD ENCLOSED If you have any questions, please contact us at 1-800-225-1581, the toll-free number we have set up for you, or call your financial representative. A Message from the Chairman [photo of John A. Hill] Dear Shareholder: I am writing to ask for your vote on an important matter that affects your investment in Putnam Tax-Free Health Care Fund (Tax-Free Health Care Fund). While you are, of course, welcome to join us at Tax-Free Health Care Funds meeting, most shareholders cast their vote by filling out and signing the enclosed proxy card, by calling or by voting via the Internet. We are asking for your vote on the following matter: Approving the merger of Tax-Free Health Care Fund into Putnam Tax Exempt Income Fund (Tax Exempt Income Fund), an open-end mutual fund with similar investment objectives and policies to those of Tax-Free Health Care Fund (the "Proposed Merger"), except that it does not emphasize investments in the health care sector. In this merger, your common shares of Tax-Free Health Care Fund would, in effect, be exchanged on a tax-free basis for Class A shares of Tax Exempt Income Fund with an equal total net asset value. Tax-Free Health Care Fund and Tax Exempt Income Fund both seek as high a level of current income exempt from federal income tax as Putnam Investment Management, LLC, your funds investment manager, believes to be consistent with the preservation of capital. Unlike Tax Exempt Income Fund, Tax-Free Health Care Fund emphasizes investments in the health care sector. Both funds invest mainly in municipal securities that · are tax exempt investments · are investment grade in quality and · have intermediate- to long-term maturities (three years or longer). The Trustees of your fund have carefully reviewed the terms of the Proposed Merger and recommend that shareholders of Tax-Free Health Care Fund approve the Proposed Merger. The Trustees recommend the Proposed Merger because they believe that the potential benefits of the Proposed Merger significantly outweigh the potential disadvantages. The Trustees noted that that the Proposed Merger into Tax Exempt Income Fund would effectively provide liquidity to those Tax-Free Health Care Fund shareholders who want liquidity for their shares at net asset value, while allowing other Tax-Free Health Care Fund shareholders who wish to continue to invest in a tax-exempt fund managed by the same investment team to do so without experiencing a taxable event. After receiving Class A shares of Tax Exempt Income Fund in the proposed merger, shareholders would be able to redeem their interests at net asset value, subject only to a redemption fee of 1% of amounts redeemed (either by selling or exchanging into another fund) within 7 days of acquisition in the merger or subsequent purchase. Other potential benefits, and potential disadvantages, of the proposed merger are discussed in the prospectus/proxy statement, which we urge you to review carefully. i Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not return their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give this important matter. If you have questions about this proposal, please call a Putnam customer service representative at 1-800-225-1581 or contact your financial representative. Sincerely yours, John A. Hill, Chairman ii PUTNAM TAX-FREE HEALTH CARE FUND Notice of a Meeting of Shareholders > This is the formal agenda for your funds shareholder meeting. It tells you what matters will be voted on and the time and place of the meeting, in the event that you attend in person. To the Shareholders of Putnam Tax-Free Health Care Fund: A Meeting of Shareholders of Putnam Tax-Free Health Care Fund (Tax-Free Health Care Fund) will be held on August 30, 2007, at 11:00 a.m. Eastern time, on the 8 th Floor of One Post Office Square, Boston, Massachusetts, to consider the following: 1. Approving an Agreement and Plan of Reorganization providing for the transfer of all of the assets of Tax-Free Health Care Fund to Putnam Tax Exempt Income Fund (Tax Exempt Income Fund) in exchange for the issuance and delivery of Class A shares of beneficial interest of Tax Exempt Income Fund and the assumption by Tax Exempt Income Fund of all the liabilities of Tax-Free Health Care Fund, and the distribution of such shares to the shareholders of Tax-Free Health Care Fund in complete liquidation of Tax-Free Health Care Fund. 2. To transact such other business as may properly come before the Meeting or any adjournment or adjournments thereof. By Judith Cohen, Clerk, on behalf of the Trustees: John A. Hill, Chairman Jameson A. Baxter, Vice Chairman Charles E. Haldeman, Jr., President Charles B. Curtis Myra R. Drucker Paul L. Joskow Elizabeth T. Kennan Kenneth R. Leibler Robert E. Patterson George Putnam, III W. Thomas Stephen Richard B. Worley * * THE TRUSTEES URGE YOU TO MARK, SIGN, DATE AND MAIL THE ENCLOSED PROXY IN THE POSTAGE-PAID ENVELOPE PROVIDED OR RECORD YOUR VOTING INSTRUCTIONS BY AUTOMATED TELEPHONE OR VIA THE INTERNET SO THAT YOU WILL BE REPRESENTED AT THE MEETING. June [ ●], 2007 iii Prospectus/Proxy Statement June [ ●] , 2007 Acquisition of the assets of Putnam Tax-Free Health Care Fund One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 by and in exchange for Class A shares of Putnam Tax Exempt Income Fund One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 Table of Contents (I) Questions and Answers Regarding Approval of the Merger [3] (II) Risk Factors [10] (III) Information about the Proposed Merger [15] (IV) Information about the Funds [28] (V) Further Information about Voting and the Meeting [42] Appendix A  Agreement and Plan of Reorganization A-1 This Prospectus/Proxy Statement relates to the proposed merger of Putnam Tax-Free Health Care Fund (Tax-Free Health Care Fund) into Putnam Tax Exempt Income Fund (Tax Exempt Income Fund). As a result of the proposed merger, each shareholder of Tax-Free Health Care Fund would receive Class A shares of Tax Exempt Income Fund equal in value to the net asset value of the shareholders Tax-Free Health Care Fund shares. The Notice of Special Meeting, the proxy card and the Prospectus/Proxy Statement are being mailed on or about June [
